— In an action for a divorce and ancillary relief, the defendant wife appeals from an order of the Supreme Court, Suffolk County (Willen, J.), dated May 29, 1987, which denied her motion to compel the plaintiff husband to serve an amended and more specific complaint.
Ordered that the appellant’s notice of appeal is treated as an application for leave to appeal, that application is referred to Presiding Justice Mollen, and leave to appeal is granted by Presiding Justice Mollen; and it is further,
Ordered that the order is reversed, with costs, and the motion to compel service of an amended and more specific complaint is granted, and the plaintiffs time to serve an amended and more specific complaint is extended until 20 days after service upon him of a copy of this decision and order, with notice of entry.
The generalized allegations of the complaint fail to satisfy the pleading requirements of CPLR 3016 (c). Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.